898 So.2d 1185 (2005)
Rudolph V. ORANGE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-335.
District Court of Appeal of Florida, Third District.
April 6, 2005.
Rudolph V. Orange, in proper person.
Charles J. Crist, Jr., Attorney General, and Valentina M. Tejera, Assistant Attorney General, for appellee.
Before CORTIÑAS and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
CORTIÑAS, J.
Rudolph V. Orange appeals an order denying his motion to correct illegal sentence. Defendant-appellant was sentenced to thirty years in state prison, with a fifteen year minimum mandatory sentence, for drug trafficking.
In this post-conviction motion, the defendant asserts that his sentence is impermissible under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and Blakely v. Washington, ___ U.S. ___, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). Those decisions are inapplicable to the defendant's case.
We have held that the decision in Blakely is not retroactive. Burgal v. State, 888 So.2d 702 (Fla. 3d DCA 2004); see McBride v. State, 884 So.2d 476, 478 (Fla. 4th DCA 2004). Likewise, we have held that Apprendi is not retroactive. Modest v. State, 892 So.2d 566 (Fla. 3d DCA 2005).
Affirmed.